Case: 19-10415    Date Filed: 09/26/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10415
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:18-cr-00093-MHT-SRW-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                    versus

STACY LEMARCUS COLEMAN,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (September 26, 2019)

Before TJOFLAT, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-10415    Date Filed: 09/26/2019   Page: 2 of 2


      Stacy Coleman appeals his conviction under 18 U.S.C. § 922(g)(1) for being

a felon in possession of a firearm. Coleman contends that his conviction should be

set aside because the dual sovereign doctrine of the Double Jeopardy Clause is

invalid. We held disposition of this appeal in abeyance pending the U.S. Supreme

Court’s decision in Gamble v. United States, 139 S. Ct. 1960 (2019), which has

now issued.

      The Double Jeopardy Clause states that no person shall “be subject for the

same offence to be twice put in jeopardy of life or limb.” U.S. Const. amend. V.

The Supreme Court has held that this language embodies the dual sovereign

doctrine. Gamble, 139 S. Ct. at 1964. Under the dual sovereign doctrine, a “State

may prosecute a defendant under state law even if the Federal Government has

prosecuted him for the same conduct under a federal statute,” or vice versa. Id. In

Gamble, the Supreme Court reaffirmed this doctrine because “where there are two

sovereigns, there are two laws, and two ‘offences.’” Id. at 1965. See Gamble, 139
S. Ct. at 1964–66 (affirming our judgment that a § 922(g)(1) conviction for the

same conduct underlying an Alabama state conviction did not violate the double

jeopardy clause).

      AFFIRMED.




                                         2